The undersigned have reviewed the prior Decision and Order based upon the record of the proceedings before Deputy Commissioner Ford.  The appealing party has not shown good grounds to reconsider the evidence; receive further evidence; rehear the parties or their representatives; or amend the Decision and Order except with minor modifications.
                               ***********
Based upon the evidence of record, the Full Commission adopts the findings of fact found by the Deputy Commissioner as follows:
 FINDINGS OF FACT
1.  Plaintiff was an inmate of the North Carolina Department of Correction when he filed this action.
2.  Plaintiff was attacked by another inmate while standing in line and coming back from lunch.  Plaintiff was stabbed in the neck.
3.  Plaintiff immediately ran to his cell and locked himself in and did not tell any prison employees that he was injured. During this time the Correctional Officers were conducting a head count of the prisoners.
4.  Upon hearing from Inmate Anderson that plaintiff was injured, a Correctional Officer was sent to see plaintiff and while looking into plaintiff's cell was not apprised of plaintiff's condition by plaintiff.
5.  Officer Baker told the Correctional Officer to go back to the cell and check on plaintiff again, and the Correctional Officer went into the cell and found plaintiff with a shirt wrapped around his neck hiding the injury.  Plaintiff was immediately taken to the local hospital where he received care for his injury.
6.  During the time plaintiff was in his cell he did not make any efforts to get the attention of an officer by any means, including, but not limited to yelling or turning on his emergency green light.
7.  No one, including plaintiff, advised that the inmate assaulting plaintiff was dangerous to plaintiff and said inmate committing the assault was being supervised for purposes of cleaning up the dining room after the meal when the assault was committed.
8.  The plaintiff named negligent officers were following standard operating procedures during the time that plaintiff was in his cell.  They also took reasonable steps to assure the safety of plaintiff and to make certain that his injuries were taken care of once they were made aware that plaintiff was injured.
9.  No regulations were violated by the named negligent employees and the officers were following regulations in attempting to provide security to the inmates and fulfilled their duty to protect plaintiff from known danger of assault.
10.  Plaintiff was taken to the hospital in a timely manner and his injury was taken care of and follow up medical care was provided by defendant.
                               ***********
Based upon the findings of fact, the Full Commission concludes as follows:
 CONCLUSIONS OF LAW
1.  Defendant took reasonable steps to assure the safety of plaintiff and to provide care for his injury.
2.  Plaintiff has failed to prove by evidence or testimony any negligence on the part of defendant.
                               ***********
Based on the foregoing findings of fact and conclusions of law, the Full Commission affirms the holding of the Deputy Commissioner and enters the following:
 ORDER
1.  Under the law, the plaintiff's tort claim is DENIED and DISMISSED WITH PREJUDICE.  Plaintiff has failed to present any credible evidence or testimony to support his allegation of negligence.
2.  Each party shall bear its own costs.
This the 14th day of December 2001.
                                   S/____________ BUCK LATTIMORE CHAIRMAN
CONCURRING:
  S/______________ RENE C. RIGGSBEE COMMISSIONER
  S/_______________ DIANNE C. SELLERS COMMISSIONER